Citation Nr: 1428910	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagus.  

2.  Entitlement to a compensable rating for residuals of hepatitis A.  

3.  Entitlement to service connection for bilateral neuropathy of the lower extremities.  

4.  Entitlement to service connection for lumbosacral strain, to include as secondary to a service-connected right ankle sprain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 until April 1972 and from January 1976 until June 1993.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In January 2014, the Veteran and his representative offered testimony before the undersigned in a Video Conference hearing; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  The Veteran was examined for hepatitis A in January 2008 and for GERD in June 2010.  In his January 2014 hearing, he reported that his disabilities had increased in severity since the 2008 and 2010 examinations.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  As such, the Veteran should be scheduled for new VA examinations to determine the current nature and severity of his hepatitis A and GERD.  

In a June 2011 rating decision, the RO denied claims for service connection for bilateral neuropathy of the lower extremities and a back disorder, to include as secondary to a service-connected disability.  The Veteran submitted a timely notice of disagreement in July 2011, and a statement of the case (SOC) was issued in September 2013.  In October 2013, the Veteran submitted a VA Form 9 to the RO, indicating that he wished to appeal all issues listed on any SOCs issued to him and that he wanted a videoconference hearing before a Veterans Law Judge.  This document was forwarded to the Board, but was not associated with the Veteran's file until after the January 2014 hearing was conducted on the increased rating claims.  Hence, since the Veteran has perfected an appeal with respect to the issues of entitlement to service connection for bilateral neuropathy of the lower extremities and a back disorder, and he has requested a hearing, a remand of those issues is also necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with the appropriate clinician to determine the current nature and severity of his GERD and residuals of hepatitis A.  The examiner should review the claims folder and should note that such review was completed in the report.  The rationale for all opinions should be provided.  

The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal, arm, or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.   If the examiner identifies any other gastrointestinal (GI) disorder, the examiner should discuss the signs and symptoms associated with the disorder and state whether it is associated with the Veteran's service-connected GERD or explain why it is not etiologically related to his GERD.  If the examiner concludes that any additional GI disorder is not related to the Veteran's GERD, then the examiner should discuss whether the symptoms or effects of the unrelated GI disorder may be distinguished from the symptoms and effects of the service-connected GERD.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment on his functioning.  

The examiner should also note whether Hepatitis A has been active at any time since January 2008, and, if so, whether it has been characterized by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  If the examiner finds that Hepatitis A has not been active since January 2008, he/she should note what residuals, if any, currently exist.  

In providing answers to these questions, the examiner must specifically comment on available laboratory findings, liver function tests, and other pertinent studies of record, to include an abdominal CT scan or biopsy. If a test or biopsy would not be medically prudent for the Veteran's health, the examiner should so state.

2.  Following the above-requested development and any additional development deemed necessary, readjudicate the claims for entitlement to an initial compensable rating for hiatal hernia with GERD and Barrett's esophagus and entitlement to a compensable rating for residuals of hepatitis A.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

3.  After appropriately docketing the appeal for the issues of entitlement to service connection for bilateral neuropathy of the lower extremities and entitlement to service connection for lumbosacral strain, to include as secondary to a service-connected right ankle sprain with traumatic arthritis, schedule the Veteran for a videoconference hearing at the appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  The AMC should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
SUSAN JANEC 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

